Citation Nr: 1024723	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  98-01 44A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause for the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to March 1947.  He 
died in June 1996; the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant presented testimony at a hearing conducted by RO 
personnel in August 1998.  A transcript of the hearing is 
associated with the claims file.

In November 1999, July 2002, February 2005, the Board issued 
decisions that denied this claim.  In each case, the U. S. Court 
of Appeals for Veterans Claims (Court) vacated the decision and 
remanded it to the Board for additional action.  As a result, the 
Board remanded the claim in April 2001, November 2003, and March 
2006 for additional evidentiary development in compliance with 
the Court's instructions.  The Board denied the claim again in a 
December 2007 decision.  The appellant appealed, and in a 
memorandum decision dated in November 2009, the Court vacated the 
Board's December 2007 decision, in part, and remanded the matter 
listed on the title page above to the Board for development as 
specified Court's decision.

The Court noted in its memorandum decision that it had previously 
granted Joint Motions for Remand in August 2000 and May 2003 
regarding a claim for compensation under 38 U.S.C.A. § 1151, but 
that there was no active appeal to be considered.  The Board 
notes that we last denied that claim in an October 2005 decision.  
Accordingly, that claim is no longer under consideration.  

The Board also notes that the Court affirmed the Board's denial 
of a claim for benefits under 38 U.S.C.A. § 1318.  As such, that 
claim is no longer under consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the November 2009 memorandum decision, the Court held that, 
although the Board found that the medical evidence of record did 
not contain any evidence that the Veteran's service-connected 
disabilities accelerated his death after his diagnosis of cancer 
was made, the Board did not consider whether, before the 
diagnosis was made, the symptoms of his service-connected 
disabilities masked his cancer symptoms, thus delaying the 
diagnosis and treatment of his cancer and, whether any such delay 
in diagnosing his cancer "contributed substantially or 
materially" to the cause of death, "combined to cause death," 
or "aided or lent assistance to the production of death," 
citing 38 C.F.R. § 3.312(b), (c).  

Finally, the Court concluded that the medical opinions of record 
are inadequate because they fail to address the question above.  
The Court remanded this matter for "VA to obtain an adequate 
medical opinion and for further adjudication."  

The Board is bound by the findings contained in the memorandum 
decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
[under the "law of the case" doctrine, appellate courts generally 
will not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's prior 
action with respect to the same claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Arrange for a medical opinion by an 
appropriate medical professional, based on a 
review of the claims file, as to whether the 
Veteran's service-connected disabilities were 
a contributory cause of death.  The claims 
folders must be made available to and 
reviewed by the examiner.  

The reviewer should specifically address 
whether the symptoms of the Veteran's 
service-connected disabilities masked his 
cancer symptoms, thus delaying the diagnosis 
and treatment of his cancer, and if so, 
whether such delay was an immediate or 
underlying cause of death, or was 
etiologically related to an immediate or 
underlying cause of death, or whether it 
contributed substantially or materially to 
cause death.  

2.  Readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


